

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 31,
2007 by and between HANDHELD ENTERTAINMENT, INC., a Delaware corporation (the
“Company”), and EBAUM’S WORLD, INC., a New York corporation (the “Investor”).


RECITALS
 
A. Pursuant to that certain Asset Purchase Agreement, dated as of August 1,
2007, by and among the Company, EBW Acquisition, Inc., a Delaware corporation
and wholly-owned subsidiary of the Company (“Purchaser”), and the Investor (the
“Asset Purchase Agreement”), the Investor may receive shares of Common Stock,
par value $.001 per share, of the Company (“Company Common Stock”), in
accordance with the terms and conditions of the Asset Purchase Agreement.
 
B. The execution and delivery of this Agreement by the parties hereto is a
condition precedent to the consummation of the transactions contemplated by the
Asset Purchase Agreement.
 
AGREEMENTS
 
Section 1. Certain Definitions. In this Agreement, the following terms shall
have the following respective meanings:
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with (within the meaning of
Section 15 of the Securities Act) the Person specified.
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor statute), and the rules and regulations of the Commission
thereunder from time to time, all as the same shall be in effect at the relevant
time.
 
“Earnout Shares” shall mean the shares of Company Common Stock issuable to the
Investor pursuant to Section 1.09 of the Asset Purchase Agreement.
 
“First Year Par B Shares” shall mean the Par B Shares issuable in the first
eleven installments pursuant to Section 1.08(d) of the Asset Purchase Agreement.
 
“Holder” shall mean, respectively, the Investor and any transferee or assignee
of rights to cause the Company to register Registrable Shares pursuant to
Section 2 below who holds such rights pursuant to an assignment in accordance
with Section 3 of this Agreement (a “Permitted Investor Transferee”), and
“Holders” shall mean, collectively, the Investor and all Permitted Investor
Transferees.
 
“Indemnified Party” shall have the meaning ascribed to it in Section 8(c) of
this Agreement.
 
“Indemnifying Party” shall have the meaning ascribed to it in Section 8(c) of
this Agreement. 
 
 
 

--------------------------------------------------------------------------------

 
 
“Par B Shares” shall have the meaning ascribed to it in the Asset Purchase
Agreement.
 
“Person” shall mean an individual, corporation, partnership, limited liability
company, estate, trust, association, private foundation, joint stock company or
other entity.
 
The terms “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act providing for the sale by the Holders of Registrable Shares in
accordance with the method or methods of distribution designated by the Holders,
and the declaration or ordering of the effectiveness of such registration
statement by the Commission.
 
“Registrable Shares” shall mean the Par B Shares, the Earnout Shares or other
securities of the Company issued in respect of such shares as a dividend or
other distribution unless such issuance is pursuant to an effective registration
statement; provided, however, that any such shares of Company Common Stock shall
cease to be Registrable Shares when (i) a registration statement with respect to
the sale of Registrable Shares shall have become effective under the Securities
Act and such Registrable Shares shall have been disposed of in accordance with
such registration statement; (ii) such Registrable Shares shall have been sold
in accordance with Rule 144; (iii) such Registrable Shares shall have been
otherwise transferred and new certificates not subject to transfer restrictions
under the Securities Act and not bearing any legend restricting further transfer
shall have been delivered by the Company, and no other applicable and legally
binding restriction on transfer under the Securities Act shall exist; or (iv)
the holding period and volume restrictions specified in Rule 144 under the
Securities Act shall have been satisfied.
 
“Registration Expenses” shall mean all out-of-pocket expenses (excluding Selling
Expenses) incurred by the Company in complying with Section 2 hereof, including,
without limitation, the following: (i) all registration, filing and listing
fees; (ii) fees and expenses of compliance with federal and state securities
laws (including, without limitation, reasonable fees and disbursements of
counsel in connection with state securities qualifications of the Registrable
Shares under the laws of such jurisdictions as the Holders may reasonably
designate); (iii) printing (including, without limitation, expenses of printing
or engraving certificates for the Registrable Shares in a form eligible for
deposit with The Depository Trust Company and otherwise meeting the requirements
of any securities exchange on which they are listed and of printing registration
statements and prospectuses), messenger, telephone, shipping and delivery
expenses; (iv) fees and disbursements of counsel for the Company; (v) fees and
disbursements of all independent public accountants of the Company (including
without limitation the expenses of any annual or special audit and “comfort”
letters required by a managing underwriter); (vi) Securities Act liability
insurance if the Company so desires; (vii) fees and expenses of other Persons
reasonably necessary in connection with the registration, including any experts,
retained by the Company; (viii) fees and expenses incurred in connection with
the listing of the Registrable Shares on each securities exchange on which
Company Common Stock is then listed; and (ix) fees and expenses associated with
any filing with the National Association of Securities Dealers, Inc. required to
be made in connection with the registration statement.
 
“Rule 144” shall mean Rule 144 (or any successor or similar provision)
promulgated by the Commission under the Securities Act, as in effect from time
to time.
 
“Second Year Par B Shares” shall mean the Par B Shares issuable in the last
twelve installments pursuant to Section 1.08(d) of the Asset Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor statute), and the rules and regulations of the Commission thereunder
from time to time, all as the same shall be in effect at the relevant time.
 
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to any sale of Registrable Shares and any
other costs or expenses incurred by the Holders in connection with any sale of
Registrable Shares.
 
Section 2. Registration.
 
(a)  The Company shall cause to be prepared and filed with the Commission, (i)
within sixty (60) days following the date upon which the Company is required to
deliver any Earnout Shares to the Holders in accordance with the terms of the
Asset Purchase Agreement, a registration statement or, in the Company’s
discretion, a supplement or amendment to a previously filed registration
statement, for the purpose of effecting a Registration of the sale of such
Earnout Shares by the Holders thereof, (ii) within sixty (60) days following the
date upon which the Company is required to deliver any of the First Year Par B
Shares to the Holders in accordance with the terms of the Asset Purchase
Agreement, a registration statement or, in the Company’s discretion, a
supplement or amendment to a previously filed registration statement, for the
purpose of effecting a Registration of the sale of such First Year Par B Shares
by the Holders thereof and (iii) prior to the date upon which the Company is
required to deliver any of the Second Year Par B Shares to the Holders in
accordance with the terms of the Asset Purchase Agreement, a registration
statement or, in the Company’s discretion, a supplement or amendment to a
previously filed registration statement, for the purpose of effecting a
Registration of the sale of such Second Year Par B Shares by the Holders
thereof. The Company shall use its reasonable best efforts to cause such
Registrations to become effective as soon as practicable and to keep such
Registrations continuously effective until the date on which all applicable
Registrable Shares have been sold pursuant to such registration statements.
 
(b) Notwithstanding the foregoing, during any period when a registration
statement is effective with respect to the Registrable Shares, the Company shall
have the right to cause the Holders to suspend sales under such registration
statement one (1) time for up to 60 days in any 365 day period by notifying the
Holders in writing that the board of directors of the Company has determined
that the continuation of such sales would be “Detrimental,” as defined below, to
the Company and its stockholders. Each such written notice shall specify the
basis for the suspension and shall include a copy of the resolution setting
forth the relevant determination of the Company’s board of directors.
“Detrimental” to the Company and its stockholders means that the board of
directors of the Company determines in good faith that continued sales by the
Holders under the registration statement would (A) (1) interfere with or have a
material adverse effect on the negotiation or completion of, or (2) require,
prior to the signing of a definitive agreement, the Company publicly to
disclose, in each case, any extraordinary transaction that is being contemplated
by the Company, or (B) would have a material adverse effect on the Company. Upon
the Holders’ receipt of any such written notice from the Company, the Holders
shall immediately suspend all sales of Registrable Shares under such
registration statement and shall not recommence such sales until the earlier of
(i) the date upon which Company notifies the Holders in writing that the Holders
are permitted to do so, or (ii) sixty (60) days following the date upon which
the Holders received the written notice of suspension.
 
(c) The Company shall promptly notify the Holders of the occurrence of the
following events:
 
(i) when any registration statement relating to Registrable Shares or
post-effective amendment thereto filed with the Commission has become effective;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) the issuance by the Commission of any stop order suspending the
effectiveness of any registration statement relating to the Registrable Shares;
 
(iii) The Company’s receipt of any notification of the suspension of the
qualification of any Registrable Shares covered by a registration statement for
sale in any jurisdiction; and
 
(iv) the existence of any event, fact or circumstance during the distribution of
securities that results in a registration statement or prospectus relating to
Registrable Shares or any document incorporated therein by reference containing
an untrue statement of material fact or omitting to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
 
(d) The Holders shall immediately cease selling Registrable Shares upon their
receipt of a notice described in clauses (ii) or (iv) above and shall
immediately cease selling Registrable Shares in the relevant jurisdiction upon
receipt of a notice described in clause (iii) above. The Holders shall not
resume such sales of Registrable Shares until receiving notice from the Company
that such sales may resume. The Company agrees to use its reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of any such
registration statement or any state qualification as soon as practicable.
 
(e)  The Company shall provide to the Holders, at no cost to the Holders, a copy
of the registration statement and any amendment thereto used to effect the
Registration of the Registrable Shares, each prospectus contained in such
registration statement or post-effective amendment, and any amendment or
supplement thereto and such other documents as the requesting Holders may
reasonably request in order to facilitate the disposition of the Registrable
Shares covered by such registration statement. The Company consents to the use
of each such prospectus and any supplement thereto by the Holders in connection
with the offering and sale of the Registrable Shares covered by such
registration statement or any amendment thereto.
 
(f)  The Company agrees to use its reasonable efforts to cause the Registrable
Shares covered by a registration statement to be registered with or approved by
such state securities authorities as may be necessary to enable the Holders to
consummate the disposition of such shares pursuant to the plan of distribution
set forth in the registration statement.
 
(g)  If any event, fact or circumstance requiring an amendment to a registration
statement relating to the Registrable Shares or supplement to a prospectus
relating to the Registrable Shares shall exist, promptly upon becoming aware
thereof the Company agrees to notify the Holders and prepare and furnish to the
Holders a post-effective amendment to the registration statement or supplement
to the prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Shares, the prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.
 
(h)  The Company agrees to use its reasonable best efforts (including the
payment of any listing fees) to obtain the listing of all Registrable Shares
covered by the registration statement on each national securities exchange on
which securities of the same series are then listed.
 
(i)  The Company will comply with the Securities Act and the Exchange Act in
connection with the offer and sale of Registrable Shares pursuant to a
registration statement, and, as soon as reasonably practicable following the end
of any fiscal year during which a registration statement effecting a
Registration of the Registrable Shares shall have been effective, make available
to its security holders an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3. Assignment of Registration Rights. The rights to cause the Company to
register Registrable Shares pursuant to Section 2 may be assigned (but only with
all related obligations) by any Holder to any transferee or assignee of
Registrable Shares, if and only if:
 
(a) the Company is, prior to or concurrently with such transfer, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being assigned;
and
 
(b) such transferee or assignee agrees in writing to be bound by and subject to
the terms and conditions of this Agreement.
 
Section 4. Default. In the event that the Company fails, refuses or is unable to
(a) file a Registration Statement within the time frames set forth in Section
2(a) above with respect to the Registrable Shares, or (b) effect a Registration
of all Registrable Shares within one hundred eighty (180) days following the
date upon which the Company is required to deliver such Registrable Shares to
the Holders, then from and after the one hundred eightieth (180th) day following
the date upon which the Company is required to deliver such Registrable Shares
to the Holders, and for so long as such Registrable Shares remain unregistered,
or in the event that any previously Registered Registrable Shares thereafter
become unregistered, the amount of the “Protected Payments,” as that term is
defined in Section 1.10 of the Asset Purchase Agreement, represented by such
Registrable Shares, shall bear interest at the rate of 1.5% per month (up to a
maximum of 9 months) or, if lesser, the maximum amount permitted by law. Any
such interest shall be paid upon demand from the Holders either in cash or in
additional Registrable Shares at the sole discretion of the Holders. In the
event that (i) such Registrable Shares remain unregistered as of the three
hundred sixty-fifth (365th) day following the date upon which the Company is
required to deliver such Registrable Shares to the Holders, (ii) any previously
Registered Registrable Shares become unregistered and remain unregistered for
ninety (90) or more consecutive days, (iii) a bankruptcy petition is filed by or
against the Company and is not terminated or withdrawn within thirty (30) days,
the Company makes a general assignment for the benefit of creditors, a receiver
or similar official is appointed for a substantial portion of any business or
other property of the Company, or the Company is liquidated or dissolved, or
(iv) the Company Common Stock is delisted from the NASDAQ Stock Market and not
listed on a recognized national stock exchange, similar trading market or
over-the-counter market, then upon written notice to the Company, the Holders
may, in their sole discretion, require the Company to purchase from the Holders
all of the unregistered Registrable Shares (or such portion of the unregistered
Registrable Shares as set forth in the written notice to the Company from any
Holder) for an amount equal to the greater of (A) the price per share for such
Registrable Shares on the date upon which the Company was required to deliver
such Registrable Shares to the Holders, (B) the highest closing price for the
Company Common Stock on the NASDAQ Stock Market, similar trading market or any
other exchange for the twenty (20) consecutive trading days immediately
preceding the date of the Holders’ written notice, and (C) $_______ [the closing
price of the Company Common Stock on the Closing Date under the Asset Purchase
Agreement]. Notwithstanding anything to the contrary contained in this Section
4, to the extent that the registration of any or all of the Registrable Shares
is prohibited (the “Non-Registered Shares”) under Rule 415 in the opinion of the
Commission, the interest payment penalties and the buy-back provisions described
in this Section 4 shall not be applicable to such Non-Registered Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5. Expenses of Registration. The Company shall pay all Registration
Expenses incurred in connection with the registration, qualification or
compliance pursuant to Section 2 hereof. All Selling Expenses incurred in
connection with the sale of Registrable Shares by any of the Holders shall be
borne by the Holder offering or selling such Registrable Shares. Each Holder
shall pay the fees and disbursements of its own counsel, if any.
 
Section 6. Information to be Furnished by Holders. Each Holder shall furnish to
the Company such information as the Company may reasonably request in connection
with the Registration and related proceedings referred to in Section 2 hereof.
 
Section 7. Rule 144 Sales.
 
(a) The Company will use its reasonable best efforts to file the reports
required to be filed by the Company under the Exchange Act so as to enable any
Holder to sell Registrable Shares pursuant to Rule 144 under the Securities Act.
 
(b) In connection with any sale, transfer or other disposition by any Holder of
any Registrable Shares pursuant to Rule 144 under the Securities Act, the
Company shall cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing Registrable Shares to be sold and not
bearing any Securities Act legend, if deemed appropriate, and enable
certificates for such Registrable Shares to be issued for such number of shares
and registered in such names as the selling Holder may reasonably request at
least five (5) business days prior to any sale of Registrable Shares.
 
Section 8. Indemnification.
 
(a)  The Company will indemnify each Holder, each Holder’s officers and
directors, and each person controlling such Holder within the meaning of Section
15 of the Securities Act, against all expenses, claims, losses, damages and
liabilities (including reasonable legal fees and expenses), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in any registration statement or prospectus relating to the
Registrable Shares, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
provided, however, that the Company will not be liable in any such case to the
extent that any such expense, claim, loss, damage, liability or expense arises
solely out of or is based on any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with information
furnished in writing to the Company by any Holder for inclusion therein.
 
(b)  Each Holder will indemnify the Company, its officers and directors, and
each person who controls the Company within the meaning of Section 15 of the
Securities Act, against all expenses, claims, losses, damages and liabilities
(including reasonable legal fees and expenses) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement or prospectus relating to the Registrable Shares, or
any amendment or supplement thereto, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement or prospectus in reliance upon and in conformity with information
furnished in writing to the Company by such Holder for inclusion therein.
 
(c)  Each party entitled to indemnification under this Section 8 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party shall not relieve such Indemnifying
Party from any liability which it may have to the Indemnified Party pursuant to
the provisions of this Section 8 except to the extent of the actual damages
suffered by such delay in notification. The Indemnifying Party shall assume the
defense of such action, including the employment of counsel to be chosen by the
Indemnifying Party, and reasonably satisfactory to the Indemnified Party, and
payment of expenses. The Indemnified Party shall have the right to employ its
own counsel in any such case, but the legal fees and expenses of such counsel
shall be at the expense of the Indemnified Party unless the employment of such
counsel shall have been authorized in writing by the Indemnifying Party in
connection with the defense of such action, the Indemnifying Party shall not
have employed counsel to take charge of the defense of such action, or the
Indemnified Party shall have reasonably concluded that there may be defenses
available to it or them which are different from or additional to those
available to the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to direct the defense of such action on behalf of the
Indemnified Party), in any of which events such fees and expenses shall be borne
by the Indemnifying Party; provided, however, that the Indemnifying Party shall
in no event be liable for counsel costs for more than one counsel to all Holders
and one local counsel to Holders in each relevant local jurisdiction. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  If the indemnification provided for in this Section 8 is unavailable to a
party that would have been an Indemnified Party under this Section 8 in respect
of any expenses, claims, losses, damages and liabilities referred to herein,
then each party that would have been an Indemnifying Party hereunder shall, in
lieu of indemnifying such Indemnified Party, contribute to the amount paid or
payable by such Indemnified Party as a result of such expenses, claims, losses,
damages and liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Party on the other in connection with the statement or omission which resulted
in such expenses, claims, losses, damages and liabilities, as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or such Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
each Holder agrees that it would not be just and equitable if contribution
pursuant to this Section 8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 8(d).
 
(e)  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
 
(f)  In no event shall any Holder be liable for any expenses, claims, losses,
damages or liabilities pursuant to this Section 8 in excess of the net proceeds
to such Holder from the sale of Registrable Shares sold by such Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9. Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York, without giving effect to any provision thereof which
would require the application of the law of any other jurisdiction. Each party
hereto hereby waives personal service of any and all process and consents that
all such service of process be made by registered mail directed to the address
described in Section 9(c) and service so made shall be deemed to be completed
upon actual receipt thereof. Each party hereto waives any right to a trial by
jury with respect to any matter arising under this Agreement and the
transactions contemplated hereby.
 
(b) Waiver and Amendment. This Agreement may be amended or modified in whole or
in part only by a writing that makes reference to this Agreement and that is
executed by the Company and, pursuant to Section 9(i), the Holders. Any
amendment so approved will bind the Company and the Holders. The obligations of
any party hereunder may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
party claimed to have given the waiver (subject to Section 9(i)); provided,
however, that any waiver by any party of any violation of, breach of, or default
under any provision of this Agreement or any other agreement provided for herein
shall not be construed as, or constitute, a continuing waiver of such provision,
or a waiver of any other violation of, breach of or default under any other
provision of this Agreement.
 
(c) Notices. All notices or other communications under this Agreement shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by telecopy (with confirmation of receipt), or
by registered or certified mail, postage prepaid, return receipt requested,
addressed to the address provided pursuant to the Asset Purchase Agreement or to
such other address as any party may have furnished to the other parties in
writing in accordance with this paragraph.
 
(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be executed by fewer than all of the parties hereto (provided
that each party executes one or more counterparts), each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument. Execution copies may be
exchanged by facsimile transmission and such copies shall be fully enforceable
by any party.
 
(e) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
(f) Section Titles. Section titles are for descriptive purposes only and shall
not control or alter the meaning of this Agreement as set forth in the text.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; provided, however, that neither the Investor nor any other Holder to
which any Shares or any Registrable Shares are transferred may assign any rights
or obligations under this Agreement without the prior written consent of the
Company. Any attempted assignment in violation hereof shall be null and void ab
initio and of no force or effect. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Specific Performance. The parties hereto agree that upon a breach of any
provisions of this Agreement a remedy at law would not be adequate, and that the
parties hereto are entitled to injunctive relief and specific performance, and
any other legal or equitable remedies, as remedies for the enforcement of this
Agreement.


(i) Action of the Holders. Wherever this Agreement requires or otherwise
provides for the approval, consent, waiver or other action of the Holders, the
written approval, consent, waiver or other action of the Holders holding a
majority of the votes attributable to the Registrable Shares then collectively
held by the Holders shall constitute the approval, consent, waiver or other
action of the Holders.
 
(j) Entire Agreement. This Agreement embodies the entire agreement among the
parties in relation to its subject matter, and no representations, warranties,
covenants, understandings or agreements or otherwise, in relation thereto, exist
between any of the parties related to the subject matter hereof. This Agreement
supersedes all prior agreements and understandings relating to the subject
matter hereof.
 
[Signatures on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

       
HANDHELD ENTERTAINMENT, INC.
 
   
   
  By:   /s/ William J. Bush  

--------------------------------------------------------------------------------

Name: William J. Bush
Title: Chief Financial Officer

 

       
EBAUM’S WORLD, INC.
 
   
   
  By:   /s/ Eric Bauman  

--------------------------------------------------------------------------------

Name: Eric Bauman
Title: President

 
 
 

--------------------------------------------------------------------------------

 